ON MOTION FOR REHEARING.
PER CURIAM:
is urged by the defendant that in our foregoing opinion in this case [handed down on the thirteenth of December, 1904], we overlooked the eighth point made by defendant in his brief, to-wit, that “the second instruction given by the court is erroneous because not bottomed upon the evidence.” That instruction was in these words:
■ “If you believe and find from the evidence that at the city of St. Louis, State of Missouri, and within three ye'ars next prior to the thirty-first day of January, 1902, there was pending in the Municipal Assembly of the city of St. Louis, a certain ordinance (known as Council bill No. 44) by which it was proposed to grant certain rights, privileges and franchises to the St. Louis and Suburban Railway Company, a railroad corporation; that one John K. Murrell was at that time a member of the said House of Delegates, being one of the branches of said Municipal Assembly; that said John K. Murrell for himself and other persons, members of said Municipal Assembly, made any agreement or understanding with Philip Stock as the representative or agent of the St. Louis and Suburban Railway Company that the sum of $75,000 should be deposited in a box of the Lincoln Trust Company in said city *705of St. Louis in the joint names of said John K. Murrell and Philip Stock with the understanding, between them that upon the said ordinance being passed by the said House of Delegates, the' City Council, and signed by the Mayor, said sum should be turned over to the said John K. Murrell for the use and benefit of himself and other members of the House of Delegates; that it was the right and duty of the grand jury of the city of St. Louis at the December Term, 1901, of the' circuit court, city of St. Louis, to diligently inquire concerning said matter and to cause to come before them and to examine under oath any and all persons who might have knowledge of said matter and such knowledge and the testimony concerning the same was material to the issue and to such investigation.”
That the record shows such an ordinance was pending in said Municipal Assembly within the three years prior to the finding of. the indictment in this case was shown by the __ journal of the Council produced and identified by George P. Mockler, the secretary of said Council, showing the pendency of the said bill or ordinance No. 44 on October 9, 1900, and by Joseph N. Judge, clerk of the House of Delegates, showing its pendency therein in the years 1900 and 19Ó1.
The testimony of John K. Murrell and Philip Stock showed beyond peradyenture that said Murrell and the defendant Faulkner were members of the House of Delegates during the years 1900 and up to April, 1901. These witnesses testified in full and in particular to the corrupt bargain between Murrell as the representative of himself and the criminal combine, including defendant on the one part and Stock as the representative and agent of the Suburban Railroad. These facts established, it followed as a necessary conclusion that it was the right and duty of the grand jury to diligently inquire and examine under oath all persons who might have knowledge of said criminal com*706pact and such, knowledge was material to their investigation. So plainly was this instruction based upon evidence 'that it was not thought necessary to dwell upon the pertinency of this instruction numbered 2.
The objection to it now urged that it was not bottomed upon evidence is clearly without merit.
But the motion for rehearing discloses that as a matter of fact it is based not upon the giving of instruction numbered 2, but the giving of instruction numbered 3, which is in words and figures following:
“Third. By the words ‘know’ and ‘knowledge’ as used in the indictment and in these instructions, is not meant certain knowledge or knowledge obtained by the sense of sight only; the words are used in their common and ordinary meaning.
“And if you believe from the evidence that the facts are that during the latter part of the year 1900, during the year 1901, and during the month of January, 1902, the defendant was a member of the House of Delegates of the city of St. Louis; that at said times one John K. Murrell was also a member of said House of Delegates; that the defendant and said Murrell and other members of said House of Delegates formed an association or combine, and that the members of such association or combine at a meeting at which defendant was present and participating, agreed to demand the sum of $75,000 as a bribe to secure the votes of the members of such association or combine in favor of the passage by said House of Delegates of the said ordinance known as the Suburban Bill or Council hill No. 44; that at such meeting said John K. Murrell was selected by the members of such association or combine to represent them in soliciting and arranging for such bribe; that said John K. Murrell acting for such combine did make an agreement with one Philip Stock, representing the St. Louis and Suburban Railway Company, whereby the sum of $75,000 was deposited in the safe deposit vaults of the Lincoln Trust *707Company as such bribe to be turned over to the said John K. Murrell, upon the passage of said ordinance by the said House of Delegates and by the City Council of the city of St. Louis, and its signature by the mayor of said city; and that the defendant, prior to the time when he testified before the grand jury learned from the said John K. Murrell, or from any other member of the said combine, that the said $75,000 was so deposited, then you are warranted in finding from the evidence that the defendant did know at the time he so testified of the existence of the sum of $75,000 deposited in the Lincoln Trust Company as aforesaid, and did know the purpose for which it was so deposited.”
The point made against this instruction is that “there was absolutely no evidence in the case to base instructions numbered 2 and 3 upon, because the only evidence on the question of fact as to when defendant and John K. Murrell were members of the House of Delegates is that their terms of office expired in April, 1901, ” and that under it “defendant could have been found guilty by the jury if they believed from the evidence defendant and Murrell were members of the House of Delegates from April, 1901, to February,, 1902, and during that time formed an association or combine; ’ ’
, The evident object and purpose of instruction numbered 3 was to advise the jury what constituted “knowledge” of said bribery combine and the deposit of said $75,000 referred to in instruction numbered 2. The argument is based upon the following clause in instruction 3: “And if the jury believe from the evidence that the facts are that during the latter part of the year 1900, during the year 1901 and during the month of January, 1902, the defendant was a member of the House of Delegates of the city of St. Louis.” Conceding, and it is true, that the evidence did not show that Murrell and defendant were members of the House *708of Delegates and .that there was no evidence even tending to prove they were after April 1, 1901, members of said House, did the addition of the words, “and during the month of January, 1902,” render the instruction vicious? The argument is that defendant could have been found guilty if they believed from the evidence defendant and Murrell were members of the House of Delegates from April, 1901, to February, 1902, and during that time formed an association or combine. But it is conceded there was not a word of evidence that they were members of the House of Delegates after April 1,1901, and as the jury were instructed they must find first that they were members of such House, and that while they were such members entered into the criminal combine, and as the whole instruction outside of the clause “and during the month of January, 1902,” refers only to the time while defendant and Murrell and their confederates were members of the House, it is not even a suppo sable case that the jury based its verdict on any action taken by defendant and Murrell towards demanding the $75,000 bribe to secure the votes of said combine and appointing Murrell to represent the combine in soliciting and receiving said bribe or that the jury could for one moment have found that Murrell and Stock made their agreement and deposited the $75,000 after April 1, 1901, when Stock and Murrell both testified they deposited the $75,000 on the twenty-third or twenty-fourth of November, 1900, when defendant and Murrell were both members of the House of Delegates, and Murrell testified that he reported the fact that the $75,000 was deposited in the Trust Company to the combine at Schnettler’s Hall a few days later. Under the circumstances the useless and inexplicable addition of the words “during January, 1902,” to the instruction could not have misled any juror of ordinary intelligence and caused him to believe that the agreement to bribe and the deposit of *709the $75,000 was made after April, 1901. This is too obvious for serious consideration.
II.
As to the other ground of this motion, that we failed to notice Judge Douglas was incompetent to try the cause by reason of the application for a change of venue at the July term, 1902, we need only refer to the fact that this point was fully considered and disposed of in the opinion filed in this cause on December 13, 1904. It is not pretended that when this cause came on for retrial in July, 1903, after reversal on the former appeal any application for a change of venue on account of the prejudice of Judge Douglas was renewed.
That the instructions were not a comment on the evidence is clear from the fact that the jury were required to find evéry essential fact upon which a conviction could be based.